DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Title
The title of the invention should be more descriptive.  A proposed new title is 
“SPEED MEASUREMENT BASED ON CHANGING THRESHOLDS DEVICE AND METHOD”.
No action is required by the applicant.  If an allowance is processed, the Examiner will change the name as part of the Examiner’s Amendment process.
Response to Amendment
The Amendment filed 22 Sep 2022 has been entered.  Claims 1-15 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 22 Sep 2022  have been fully considered.   While arguments have overcome the 35 USC § 112 rejections, they are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “Claim 1 recites in relevant part: "a threshold change unit which changes the predetermined value used in the speed calculation unit when measuring a speed next time on the basis of a state of the system." 
Response 1: The Examiner respectfully disagrees.  Applicant has based his entire set of arguments on a very narrow interpretation of “the predetermined value”.  The prior section of claim 1 states: “calculates a measurement speed on the basis of the frequency difference signal in a case where an intensity of the frequency difference signal generated by the signal generation unit is equal to or more than a predetermined value; and… “  This description states that the calculation unit only calculates the speed based on the beat frequency AFTER a measured intensity (or power, or amplitude) of a “frequency difference signal” (or a beat frequency) has passed a “predetermined value” (or a threshold amount).  This describes how Tsuchihashi and almost every radar operates.  Data from a radar is separated into range bins and frequency bins.  Each of these bins is then compared to a threshold – and only the bins that have data – or exceed a “predetermined value” (or a threshold) are then used for calculating speeds and distances of an object.  This is exactly what Tsuchihashi teaches in the cited paragraphs (paragraphs 0067-0075).  Without departing from the original rejection, the Examiner has added additional quotations from the same paragraphs to demonstrate how the thresholds are used. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the “basic thrust of the rejection” is the same. In re Kronig, 539 F.2d at 1303; see also In re Jung, 637 F.3d 1356, 1364–65 (Fed. Cir. 2001)
Further, Applicant’s argument that the “predetermined value” is a value that is somehow used in the speed calculation represents new material.  It cannot be extracted from the claim language, and it does not exist in the Applicant’s specification.  The specification uses the term “intensity” 29 times.  And in each instance the “intensity” refers to a received signal power, amplitude, or intensity in one of the following contexts: intensity of a reflection wave; intensity of the frequency difference signal; intensity of the jitter (signal); intensity of the emitting the signal; intensity of the electromagnetic wave.  Applicant should clearly note where the “predetermined value” is an actual speed, where and how that “value” is used in the speed calculations if they wish to use that as an argument.  
Argument 2: The Applicant states “Applicant first notes the thresholds in T are not used to calculate speed. They are not used in speed calculation, and they are not used in a speed calculation unit when measuring a speed.”  
Response 2: The Examiner agrees.  Neither Tsuchihashi nor the claimed invention use the threshold to calculate the speed.  Both Tsuchihashi and the claimed invention can use the threshold to identify particular data above an intensity threshold, and then the identified data in those identified Doppler bins are used to calculate speeds.  
Argument 3: The Applicant states “In contrast, 'the predetermined value' used in the speed calculation in the claim, and which is being adjusted, is the 'predetermined value' used by the calculation unit when measuring a speed. This is the 'predetermined value' to which an intensity of the frequency difference signal is compared.”
Response 3: The Examiner respectfully disagrees.  As clearly claimed, the “predetermined value” is the threshold of an intensity of a signal, that only when the intensity is sufficiently above the threshold (or predetermined value) is the velocity determined.  Further, Applicant’s argument that the “predetermined value” is somehow based on the speed represents new material.  It cannot be extracted from the claim language, and it does not exist 
Argument 4: The Applicant states “Applicant notes the 'predetermined value' in the claim is compared to 'the intensity of the frequency difference signal generated by the signal generation unit'. The signal generation unit that generates the difference signal is after the IF section, i.e., at the opposite end of a radar receiver with respect to the receiver.” And later “Claim 1 requires the 'predetermined value' being changed by the threshold change unit to be the threshold that is compared to the intensity of the frequency difference signal (amplitude spectrum of the IF signal). The claim further requires the 'predetermined value' to be the predetermined value used by the calculation unit, which "calculates a measurement speed on the basis of the frequency difference signal in a case where an intensity of the frequency difference signal generated by the signal generation unit is equal to or more than a predetermined value."
Response 4: The Examiner agrees.  The “predetermined value” is exactly a threshold that is compared to the beat frequencies measured.  As an example, let’s consider a vehicle traveling 30 mph, the radar should expect a strong response at the beat frequency correlating to the 30 mph signal Doppler bin, and a very weak signal correlating to 20 mph beat frequency Doppler bin, and an even weaker signal correlating to the 40 mph beat frequency Doppler bin.  When the threshold (predetermined value) is exceeded, the beat frequencies exceeding the predetermined value (i.e. the 30 mph Doppler bin), and not the bins containing an intensity LESS than the threshold value (i.e. the 20 and 40 mph Doppler bins) are processed.    
Argument 6: The Applicant states “Tsuchihashi lacks disclosure of this limitation. The 'threshold value' disclosed by Tsuchihashi is compared to the reflected signal. The reflected signal is not an IF signal, nor is it an intensity of an IF signal. The reflected signal appears at the receiver before the IF section, and does NOT appear at the output of the IF section.”
Response 6: The Examiner respectfully disagrees.  It is clear from the cited portions of Tsuchihashi, that the mixed signals are processed, not the “reflected signal”.  See Tsuchihashi’s cited figure 2 and paragraph 0072 from the office action.  The received signal is amplified and then mixed before filtering and processing.  As is common in radars, the mixed signal IS the Intermediate Frequency signal which Applicant argues is lacking in Tsuchihashi’s disclosure.  
Argument 7: The Applicant states “However, Matsumura is silent as to what occurs if the peak value is greater than the threshold. Thus, Matsumura lacks express or inherent disclosure or suggestion to calculate measurement speed on the basis of the IF signal if the peak value of the amplitude spectrum (intensity of the IF signal) is greater than the threshold.”	
Response 7: The Examiner respectfully disagrees.  Matsumura uses the term “threshold” 12 times.  In each and every instance, it is clear that WHEN the speed is above the threshold THEN the radar data is used to determine speed.  It is equally clear that WHEN the speed is below the threshold THEN other data is used to determine the speed.  To buttress this obvious fact, additional citations have been included in this office action from Matsumura’s abstract.  From Matsumura’s abstract:  “The arithmetic part 6 outputs the speed calculated by the speed detector 2 as the ground speed of the vehicle C when the measurement reliability is equal to or more than a predetermined threshold, and outputs a speed calculated by using a value obtained by time-integrating the acceleration measured by the acceleration sensor 5 as the ground speed of the vehicle C when the measurement reliability is less than the threshold.”
Without departing from the original rejection, the Examiner has added additional quotations from the same paragraphs to demonstrate how the thresholds are used by Matsumura. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the “basic thrust of the rejection” is the same. In re Kronig, 539 F.2d at 1303; see also In re Jung, 637 F.3d 1356, 1364–65 (Fed. Cir. 2001)
Allowable Subject Matter
Claim(s) 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim(s) 15 is/are allowed.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 9, 15:  “a(n) irradiation unit(s)” 
Claim(s) 1:  “a(n) reception unit” 
Claim(s) 1, 9:  “a(n) signal generation unit” 
Claim(s) 1, 3, 4, 5, 6, 9:  “a(n) speed calculation unit” 
Claim(s) 1, 2, 3, 4, 5, 6, 8, 9:  “a(n) threshold change unit” 
Claim(s) 8:  “a(n) state reception unit” 
Claim(s) 1:  “a(n) XXX unit” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8 state(s), “from an outside”.  It has been examined as if this limitation stated “from an outside source”.  Correction is required.    
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 4, 7, 8, and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi, et al U. S. Patent Application Publication 2008/0169966 (“Tsuchihashi”) in view of Matsumura, et al, Japan, JP 2015059778 (“Matsumura”).
Regarding claim 1, Tsuchihashi teaches:
A speed measurement device which measures a speed of a mounted system, comprising: an irradiation unit which generates an irradiation wave caused by an electromagnetic wave or a sonic wave, and emits the wave to an external object; a reception unit which receives a reflection wave from the object of the irradiation wave emitted from the irradiation unit; (Tsuchihashi, figure 2, paragraph 0066, “[0066] As FIG. 2 shows, a transmission system of the on vehicle radar deice 1 installed on the vehicle 2 is comprised of a modulation signal generation 11, an RF oscillator (VCO) 12, and a transmission antenna 13. The modulation signal generator 11 generates a modulation signal for frequency modulating a millimeter carrier wave output from the RF oscillation 12,”; a radar with a transmitter, receiver, and signal generator).
a signal generation unit which generates a frequency difference signal which indicates a frequency difference between the irradiation wave generated by the irradiation unit and the reflection wave received by the reception unit; (Tsuchihashi, paragraph 0072-0075, “The mixers 16a to 16z generate and output beat signals where the receive signals and the transmission signals are mixed. [0074] In other words, the beat signals are input to the filters 17a to 17z respectively. The signals of which band is limited by the filters 17a to 17z are input to the AID converters 18a to 18z, and are converted into digital signals respectively. Each digital signal is input to a signal processing section 19 and processed to obtain necessary information. [0075] As described in FIG. 5 and later, the signal processing section 19 calculates the distance and the relative velocity of the object reflecting the transmission wave based on the digital signals that are input,”; a mixer that has a beat frequency as an output; that the beat frequency is then filtered and sampled; that the sampled data is used to calculate the distance and relative velocity of the object, as is common in radar units.).
a threshold change unit which changes the predetermined value used in the speed calculation unit when measuring a speed next time on the basis of a state of the system. (Tsuchihashi, figure 8-10, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal Pl.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds and different azimuths from a vehicle’s direction of travel).
Tsuchihashi does not explicitly teach a speed calculation unit which calculates a measurement speed on the basis of the frequency difference signal  in a case where an intensity of the frequency difference signal generated by the signal generation unit is equal to or more than a predetermined value; and.
Matsumura teaches a speed calculation unit which calculates a measurement speed on the basis of the frequency difference signal  in a case where an intensity of the frequency difference signal generated by the signal generation unit is equal to or more than a predetermined value; and (Matsumura, abstract “The arithmetic part 6 outputs the speed calculated by the speed detector 2 as the ground speed of the vehicle C when the measurement reliability is equal to or more than a predetermined threshold, and outputs a speed calculated by using a value obtained by time-integrating the acceleration measured by the acceleration sensor 5 as the ground speed of the vehicle C when the measurement reliability is less than the threshold.” And from p.3, “The radar velocimeter 2 calculates the measurement speed magnitude v (hereinafter abbreviated as “measurement speed v”) as follows. … The signal amplified by the receiving amplifier 214 is mixed by the mixer 215 with the 77 GHz band high-frequency signal output from the transmitter 211 to generate an IF (Intermediate Frequency) signal. This IF signal is the frequency of the signal amplified by the receiving amplifier 214 (the electromagnetic wave signal reflected from the ground G) and the frequency of the signal output from the transmitter 211 (the electromagnetic wave signal radiated to the ground G). It is a signal representing a difference. That is, the frequency of the IF signal is an absolute value of the amount of change in frequency due to the Doppler effect. … When the peak value of the amplitude spectrum is smaller than a predetermined threshold value, it is determined that missing measurement, that is, the ground speed of the vehicle could not be measured by the radar speedometer 2.”; that a speed calculation unit can determine a vehicle’s own speed using Doppler when the amplitude of a signal is above a threshold).
In view of the teachings of Matsumura it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsumura to Tsuchihashi at the time the application was filed in order to determine vehicle speeds.  Accordingly, the prior art references disclose that it is known that Tsuchihashi’s general input of P1 speed and Matsumura’s input from the radar are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the general input for a more specific radar Doppler speed input because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Tsuchihashi, as modified by Matsumura, teaches the speed measurement device according to claim 1.
Tsuchihashi further teaches wherein the threshold change unit changes the predetermined value on the basis of the speed of the system. (Tsuchihashi, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal Pl.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds).
Regarding claim 3, Tsuchihashi, as modified by Matsumura, teaches the speed measurement device according to claim 1.

    PNG
    media_image1.png
    534
    684
    media_image1.png
    Greyscale
Tsuchihashi further teaches wherein the threshold change unit changes the predetermined value to a smaller value in a case where the measurement speed calculated by the speed calculation unit is equal to or more than a predetermined speed. (Tsuchihashi, figure 8, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal P1. … (0092] In the threshold settings in FIG. 8, the threshold TH2 at the center is lower than the values set for the two thresholds TH1 and TH3 at the left and right.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds; for the high speed scenario of fig 8, the threshold is set relatively lower).

Regarding claim 4, Tsuchihashi, as modified by Matsumura, teaches the speed measurement device according to claim 1.

    PNG
    media_image2.png
    524
    664
    media_image2.png
    Greyscale
Tsuchihashi further teaches wherein the threshold change unit changes the predetermined value to a larger value in a case where the measurement speed calculated by the speed calculation unit is less than a predetermined speed. (Tsuchihashi, figure 10, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal P1. … (0098] In the threshold setting in FIG. 10, a same value is set for the three thresholds TH1, TH2 and TH3. This is for detecting obstacles that exist at the left and right and at the center in the detection range.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds; for the low speed scenario of figure 10, the threshold is set relatively higher).

Regarding claim 7, Tsuchihashi, as modified by Matsumura, teaches the speed measurement device according to claim 1.
Tsuchihashi further teaches wherein different values are used for the predetermined value according to a speed. (Tsuchihashi, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal P1. … (0098] In the threshold setting in FIG. 10, a same value is set for the three thresholds TH1, TH2 and TH3. This is for detecting obstacles that exist at the left and right and at the center in the detection range. (0092] In the threshold settings in FIG. 8, the threshold TH2 at the center is lower than the values set for the two thresholds TH1 and TH3 at the left and right.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds; for the low speed scenario of figure 10, the threshold is set relatively higher; and for the high speed scenario of figure 8, the threshold is set lower).
Regarding claim 8, Tsuchihashi, as modified by Matsumura, teaches the speed measurement device according to claim 1.
Tsuchihashi further teaches:
further comprising: a state reception unit which receives a signal indicating a state of the system from an outside source, (Tsuchihashi, paragraph 0105 & 0122-0128, “[0105] To the on-vehicle radar device 1 of the present embodiment, a road shape recognition device 6 is connected. (0123] The car navigation device 91 recognizes the current position of a vehicle 2 by GPS, collates this information with stored map information, and judges whether the traveling road is a highway or general road.”; a fourth embodiment where GPS (i.e. an outside speed and location source) are used to determine the system state (on a highway or a general road)).
wherein the threshold change unit changes the predetermined value on the basis of the signal received by the state reception unit. (Tsuchihashi, paragraph 0124-01255, “(0124] FIG.17 is a diagram depicting an example of thresholds which are set during travel on a highway. In the threshold setting in FIG. 17, the value of threshold TH3 for the right side is set to be higher than the values to be set for thresholds TH1 and TH2 for the center and left side in the detection range. (0125] Setting the threshold for the left side to be low is because there are less obstacles on a highway,”; that the state of traveling on a highway sets the threshold on the left side lower).
Regarding claim 10, Tsuchihashi, as modified by Matsumura, teaches the speed measurement device according to claim 1.
Tsuchihashi further teaches wherein the system is a vehicle, and the object is a traveling path of the vehicle. (Tsuchihashi, paragraph 0065, “[0065] As FIG. 3 shows, an on-vehicle radar device 1 is installed on the front part of a vehicle 2, and detects a vehicle 4 in front by transmitting a radio wave in a millimeter wave area throughout a detection range 3 and receiving a reflected wave form the vehicle in front. (0108] FIG. 13 is a diagram depicting the recognition of the road shape according to the present embodiment.”; the system can be used on a vehicle traveling on a road).
Regarding claim 11, Tsuchihashi teaches:
A speed measurement method of a speed measurement device which measures a speed of a mounted system, comprising: an emitting step of generating an irradiation wave caused by an electromagnetic wave or a sonic wave and emitting the wave to an external object; a receiving step of receiving a reflection wave from the object of the irradiation wave emitted in the emitting step; (Tsuchihashi, figure 2, paragraph 0066, “[0066] As FIG. 2 shows, a transmission system of the on vehicle radar deice 1 installed on the vehicle 2 is comprised of a modulation signal generation 11, an RF oscillator (VCO) 12, and a transmission antenna 13. The modulation signal generator 11 generates a modulation signal for frequency modulating a millimeter carrier wave output from the RF oscillation 12,”; a radar with a transmitter, receiver, and signal generator).
a signal generating step of generating a frequency difference signal indicating a frequency difference between the irradiation wave generated in the emitting step and the reflection wave received in the receiving step; (Tsuchihashi, paragraph 0072, “The mixers 16a to 16z generate and output beat signals where the receive signals and the transmission signals are mixed.”; a mixer that has a beat frequency as an output).
a threshold changing step of changing the predetermined value used in the speed calculating step when measuring a speed next time on the basis of a state of the system. (Tsuchihashi, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal Pl.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds and different azimuths from a vehicle’s direction of travel).
Tsuchihashi does not explicitly teach a speed calculating step of calculating a measurement speed on the basis of the frequency difference signal in a case where an intensity of the frequency difference signal generated in the signal generating step is equal to or more than a predetermined value; and.
Matsumura teaches a speed calculating step of calculating a measurement speed on the basis of the frequency difference signal in a case where an intensity of the frequency difference signal generated in the signal generating step is equal to or more than a predetermined value; and (Matsumura, p.2, “The radar velocimeter 2 calculates the measurement speed magnitude v (hereinafter abbreviated as “measurement speed v”) as follows. … The signal amplified by the receiving amplifier 214 is mixed by the mixer 215 with the 77 GHz band high-frequency signal output from the transmitter 211 to generate an IF (Intermediate Frequency) signal. This IF signal is the frequency of the signal amplified by the receiving amplifier 214 (the electromagnetic wave signal reflected from the ground G) and the frequency of the signal output from the transmitter 211 (the electromagnetic wave signal radiated to the ground G). It is a signal representing a difference. That is, the frequency of the IF signal is an absolute value of the amount of change in frequency due to the Doppler effect. … When the peak value of the amplitude spectrum is smaller than a predetermined threshold value, it is determined that missing measurement, that is, the ground speed of the vehicle could not be measured by the radar speedometer 2.”; that a speed calculation unit can determine a vehicle’s own speed using Doppler when the amplitude of a signal is above a threshold).
In view of the teachings of Matsumura it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsumura to Tsuchihashi at the time the application was filed in order to determine vehicle speeds.  Accordingly, the prior art references disclose that it is known that Tsuchihashi’s general input of P1 speed and Matsumura’s input from the radar are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the general input for a more specific radar Doppler speed input because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Tsuchihashi, as modified by Matsumura, teaches the speed measurement method according to claim 11.
Tsuchihashi further teaches wherein, in the threshold changing step, the predetermined value is changed on the basis of the speed of the system. (Tsuchihashi, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal Pl.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds).
Regarding claim 13, Tsuchihashi, as modified by Matsumura, teaches the speed measurement method according to claim 11.
Tsuchihashi further teaches wherein, in the threshold changing step, the predetermined value is changed to a smaller value in a case where the measurement speed calculated in the speed calculating step is equal to or more than a predetermined speed. (Tsuchihashi, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal P1. … (0092] In the threshold settings in FIG. 8, the threshold TH2 at the center is lower than the values set for the two thresholds TH1 and TH3 at the left and right.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds; for the high speed scenario of fig 8, the threshold is set relatively lower).
Regarding claim 14, Tsuchihashi, as modified by Matsumura, teaches the speed measurement method according to claim 11.
Tsuchihashi further teaches wherein, in the threshold changing step, the predetermined value is changed to a smaller value in a case where a state that the measurement speed calculated in the speed calculating step is equal to or more than a predetermined speed continues a predetermined number of times. (Tsuchihashi, paragraph 0089-0099, “(0089] FIG. 8, FIG. 9 and FIG. 10 are examples for setting thresholds based on the traveling velocity. [0090] In this example, a velocity signal Pl is input to the on-vehicle radar device 1 of the present invention via the ECU 5.A signal processing section 19 sets a threshold based on the velocity signal P1.  (0091] FIG. 8 is an example of thresholds which are set during high-speed travel. These thresholds are set when traveling at an 80 km or higher velocity is informed by the velocity signal P1. (0094] FIG. 9 is an example of the thresholds which are set during mid-speed travel. These thresholds are set when traveling at 30 km/h or more and less than 80 km/h is informed by the velocity signal P1. … (0098] In the threshold setting in FIG. 10, a same value is set for the three thresholds TH1, TH2 and TH3. This is for detecting obstacles that exist at the left and right and at the center in the detection range.”; that given an input of a reliable speed of P1 from a vehicle (or from a radar speedometer as taught by Matsu below), that the vehicle can set numerous thresholds for different speeds; for the low speed scenario of figure 10, the threshold is set relatively higher).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi, as modified by Matsumura, in view of Matsumoto, Y., U. S. Patent Application Publication 20160299216 (“Matsumoto”).
Regarding claim 5, Tsuchihashi, as modified by Matsumura, teaches the speed measurement device according to claim 1.
Matsumura teaches wherein the threshold change unit changes the predetermined value to a smaller value in a case where a state that the measurement speed calculated by the speed calculation unit is equal to or more than a predetermined speed  (Matsumura, p.2, “The radar velocimeter 2 calculates the measurement speed magnitude v (hereinafter abbreviated as “measurement speed v”) as follows. … The signal amplified by the receiving amplifier 214 is mixed by the mixer 215 with the 77 GHz band high-frequency signal output from the transmitter 211 to generate an IF (Intermediate Frequency) signal. This IF signal is the frequency of the signal amplified by the receiving amplifier 214 (the electromagnetic wave signal reflected from the ground G) and the frequency of the signal output from the transmitter 211 (the electromagnetic wave signal radiated to the ground G). It is a signal representing a difference. That is, the frequency of the IF signal is an absolute value of the amount of change in frequency due to the Doppler effect. … When the peak value of the amplitude spectrum is smaller than a predetermined threshold value, it is determined that missing measurement, that is, the ground speed of the vehicle could not be measured by the radar speedometer 2.”; that a speed calculation unit can determine a vehicle’s own speed using Doppler when the amplitude of a signal is above a threshold).
In view of the teachings of Matsumura it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsumura to Tsuchihashi at the time the application was filed in order to determine vehicle speeds.  Accordingly, the prior art references disclose that it is known that Tsuchihashi’s general input of P1 speed and Matsumura’s input from the radar are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the general input for a more specific radar Doppler speed input because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Tsuchihashi, as modified by Matsumura, does not explicitly teach continues a predetermined number of times..
Matsumoto teaches continues a predetermined number of times. (Matsumoto, paragraph 0006, “[0006] If the same target is detected consecutively a defined number of times or more, then the same target is determined to be a target that is likely to be present, thus recognized as an actual target.”; that a minimum number of radar returns may be required to declare an object is valid or really there before processing data).
In view of the teachings of Matsumoto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsumoto to Matsumura and Tsuchihashi at the time the application was filed in order to track objects with a radar.  Accordingly, the prior art references disclose that it is known that Tsuchihashi’s method of tracking objects and Matsumoto’s method of validating objects before tracking are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the validation taught by Matsumoto for the tracking taught by Tsuchihashi because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Tsuchihashi, as modified by Matsumura, teaches the speed measurement device according to claim 1.
Matsumura teaches wherein the threshold change unit changes the predetermined value to a smaller value in a case where a state that the measurement speed calculated by the speed calculation unit is less than a predetermined speed  (Matsumura, p.2, “The radar velocimeter 2 calculates the measurement speed magnitude v (hereinafter abbreviated as “measurement speed v”) as follows. … The signal amplified by the receiving amplifier 214 is mixed by the mixer 215 with the 77 GHz band high-frequency signal output from the transmitter 211 to generate an IF (Intermediate Frequency) signal. This IF signal is the frequency of the signal amplified by the receiving amplifier 214 (the electromagnetic wave signal reflected from the ground G) and the frequency of the signal output from the transmitter 211 (the electromagnetic wave signal radiated to the ground G). It is a signal representing a difference. That is, the frequency of the IF signal is an absolute value of the amount of change in frequency due to the Doppler effect. … When the peak value of the amplitude spectrum is smaller than a predetermined threshold value, it is determined that missing measurement, that is, the ground speed of the vehicle could not be measured by the radar speedometer 2.”; that a speed calculation unit can determine a vehicle’s own speed using Doppler when the amplitude of a signal is above a threshold).
In view of the teachings of Matsumura it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsumura to Matsumura and Tsuchihashi at the time the application was filed in order to determine vehicle speeds.  Accordingly, the prior art references disclose that it is known that Tsuchihashi’s general input of P1 speed and Matsumura’s input from the radar are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the general input for a more specific radar Doppler speed input because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Tsuchihashi, as modified by Matsumura, does not explicitly teach continues a predetermined number of times..
Matsumoto teaches continues a predetermined number of times. (Matsumoto, paragraph 0006, “[0006] If the same target is detected consecutively a defined number of times or more, then the same target is determined to be a target that is likely to be present, thus recognized as an actual target.”; that a minimum number of radar returns may be required to declare an object is valid or really there before processing data).
In view of the teachings of Matsumoto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsumura to Tsuchihashi at the time the application was filed in order to track objects with a radar.  Accordingly, the prior art references disclose that it is known that Tsuchihashi’s method of tracking objects and Matsumoto’s method of validating objects before tracking are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the validation taught by Matsumoto for the tracking taught by Tsuchihashi because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648